

115 HR 1989 IH: VET TEC Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1989IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. McCarthy (for himself, Mrs. Comstock, Mr. Costello of Pennsylvania, Mr. Hurd, Mr. Paulsen, Ms. Stefanik, Mr. Khanna, Mr. Crawford, Mr. Guthrie, Mr. Walden, Mr. Yoder, Mrs. Brooks of Indiana, and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a high technology education pilot program.
	
 1.Short titleThis Act may be cited as the Veteran Employment Through Technology Education Courses Act or the VET TEC Act. 2.Department of Veterans Affairs high technology pilot program (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall provide eligible veterans with the opportunity to enroll in high technology programs of education.
 (b)EligibilityFor purposes of the pilot program under this section, an eligible veteran is a veteran who is entitled to educational assistance under the laws administered by the Secretary.
			(c)Contracts
 (1)In generalFor purposes of carrying out subsection (a), by not later than 180 days after the date of the enactment of this Act, the Secretary shall seek to enter into contracts with multiple qualified providers of high technology programs of education for the provision of such programs to eligible veterans under the pilot program.
 (2)Payment of contractorsA contract under this subsection shall provide that the Secretary shall pay to a provider— (A)25 percent of the cost of providing the program of education upon the enrollment of an eligible veteran in the program;
 (B)25 percent of such cost upon the completion of the program by the veteran; and (C)50 percent of such cost upon the employment of the veteran following completion of the program.
 (3)Qualified providersFor purposes of the pilot program, a provider of a high technology program of education is qualified if the provider has been operational for at least two years.
 (4)Tuition reimbursementIn entering into contracts to carry out the pilot program, the Secretary shall give preference to a qualified provider that offers tuition reimbursement for any student who—
 (A)completes a program of education offered by the provider; and (B)does not find full-time meaningful employment within the 180-day period beginning on the date the student completes the program.
 (d)Housing stipendThe Secretary shall pay to each eligible veteran who is enrolled in a high technology program of education under the pilot program on a full-time basis a monthly housing stipend equal to the product—
 (1)of— (A)in the case of a veteran pursuing resident training, the monthly amount of the basic allowance for housing payable under section 403 of title 37, United States Code, for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled; or
 (B)in the case of a veteran pursuing a program of education through distance learning, a monthly amount equal to 50 percent of the amount payable under subparagraph (A), multiplied by
 (2)the lesser of— (A)1.0; or
 (B)the number of course hours borne by the individual in pursuit of the program of education involved, divided by the minimum number of course hours required for full-time pursuit of such program of education, rounded to the nearest multiple of 10.
 (e)High technology program of education definedIn this section, the term high technology program of education means a program of education that— (1)is offered by an entity other than an institution of higher learning;
 (2)does not lead to a degree; and (3)provides instruction in computer programming, computer software, media application, data processing, or information sciences.
				(f)Reports
 (1)Secretary of Veterans AffairsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the pilot program under this section.
				(2)Comptroller General
 (A)Interim reportNot later than three years after the date on which the Secretary first enters into a contract under this section, the Comptroller General of the United States shall submit to Congress a report containing the results of the interim assessment of the Comptroller General. Such report shall include the recommendations of the Comptroller General for improving the pilot program and an assessment of each of the following:
 (i)The technology experience of the directors and instructors of the providers of high technology programs of education under the pilot program.
 (ii)Whether the providers cooperated with the technology industry to create the curriculum for the program of education.
 (iii)Whether the providers use an open source curriculum for the program of education. (iv)The admittance rate into the pilot program.
 (v)The job placement rate for veterans who completed a program of education under the pilot program. (vi)The average salary of veterans who completed a program of education under the pilot program and were subsequently employed.
 (vii)The average age of veterans who participated in the pilot program. (B)Final reportNot later than five years after the date on which the Secretary first enters into a contract under this section, the Comptroller General shall submit to Congress a final report on the pilot program. Such report shall include the recommendation of the Comptroller General with respect to whether the program should be extended and an assessment of each of the following:
 (i)Each item described in clauses (i) through (vii) of subparagraph (A). (ii)The percentage of veterans who completed a program of education under the pilot program who were subsequently employed for a period of six months or longer.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $15,000,000 for each fiscal year during which the Secretary carries out a pilot program under this section.
 (h)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is five years after the date on which the Secretary first enters into a contract under this section.
			